Title: To John Adams from American Spectator, 28 September 1797
From: American Spectator
To: Adams, John



United States—Sept. 28. 1797—

The American Spectator desires the President of the United States to accept of this little Volume, as a small token of ardent esteem for his pre-eminent talents, patriotism and virtue. The object, at least, which it embraces, must meet the approbation of a gentleman, distinguished for every conjugal & parental excellence, and cultivating, with his amiable sentimental Partner, the fondest attachment for the rational and refined sweets of domestic life.
Having consecrated the profits of his work to charity, it has been his invariable effort, to conceal his real name from the public view. He feels himself only at liberty to say, that the letter contained in the last Number was written by a gentleman who meritoriously enjoys the confidence and esteem of Mr Adams.
Should the compiler lend, though a feeble, yet, an assisting hand towards the promotion of that public happiness, so invariably, sedulously, and honourably sought by the first Magistrate of the Union from his earliest days; he shall feel himself amply recompensed for complying with the voice of his friends, who urged the publication.
